Citation Nr: 0818254	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  97-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965 and from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2002, 
August 2003, May 2005, and June 2006.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

A hearing was held on November 5, 2002, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board notes that additional evidence has been received, 
namely VA treatment records dated in February 2008 
documenting pulmonary function tests, which were not 
previously considered by the RO.  Although the veteran did 
not submit a waiver of the RO's initial consideration of the 
evidence, the Board notes that the evidence is not relevant 
to the issues on appeal because it does not discuss his 
employability. Therefore, the Board will proceed with a 
decision on the issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently assigned a 30 percent disability 
evaluation for a transdiaphragmatic splenectomy; a 30 percent 
disability evaluation for residuals of pneumothorax with 
restrictive lung disease; a 20 percent disability evaluation 
for postoperative traumatic rupture of the thoracic aorta 
with pseudo aneurysm; a 10 percent fracture of the ribs with 
partial resection of the fourth and fifth ribs; a 
noncompensable evaluation for a fracture of the pelvis; and, 
a noncompensable evaluation for subcapular and thoracic chest 
injuries.

3.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 
4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board does acknowledge that the RO did not 
provide the veteran with proper notice prior to the initial 
rating decision in June 1995.  Nevertheless, the RO did send 
the veteran letters in February 2004, June 2005, and July 
2006, which did meet the notification requirements.  The 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim was readjudicated in 
supplemental statements of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for entitlement to TDIU.  
Specifically, the June 2005 and July 2006 letters indicated 
that the evidence must show that his service-connected 
disabilities are sufficient, without regard to other factors, 
to prevent him from performing the mental and/or physical 
tasks required to secure or maintain substantially gainful 
employment.  He was also informed that he must meet certain 
eligibility requirements (i.e. one disability ratable at 60 
percent or more; or, two or more service-connected 
disabilities with at least one ratable at 40 percent or more 
and sufficient additional disability to bring the combined 
disability rating to 70 percent or more).  The June 2005 and 
July 2006 letters further indicated that in order to 
substantiate a claim for an extraschedular evaluation the 
evidence must show that his service-connected disabilities 
present such an exceptional or unusual disability picture, 
due to factors such as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  Additionally, 
the August 1995 statement of the case (SOC) and the February 
1998, September 2000, October 2001, April 2004, January 2006, 
and October 2007 supplemental statements of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2004, June 2005, and 
July 2006 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2004, June 2005, and July 2006 letters notified the 
veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The June 2005 letter also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the February 2004, June 2005, and July 
2006 letters also informed him that it was his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency. 

Finally, the June 2005 and July 2006 letters specifically 
notified the claimant that he should submit any evidence in 
his possession that pertains to the claim.  Because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the July 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  The 
RO also requested the veteran's records from the Social 
Security Administration (SSA).  However, a response was 
received in July 2006 indicating that the SSA National 
Records Center was unable to locate the veteran's folder 
despite an exhaustive and comprehensive search.  The veteran 
was also afforded VA examinations in February 2004 and May 
2007, and he was provided the opportunity to testify at a 
hearing before the Board.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them a SOC and SSOCs, which informed them 
of the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the veteran is currently assigned a 30 percent 
disability evaluation for a transdiaphragmatic splenectomy; a 
30 percent disability evaluation for residuals of 
pneumothorax with restrictive lung disease; a 20 percent 
disability evaluation for postoperative traumatic rupture of 
the thoracic aorta with pseudo aneurysm; a 10 percent 
fracture of the ribs with partial resection of the fourth and 
fifth ribs; a noncompensable evaluation for a fracture of the 
pelvis; and, a noncompensable evaluation for subcapular and 
thoracic chest injuries.  His combined evaluation is 80 
percent.  

The Board notes that for the purpose of one 60 percent 
disability or one 40 percent disability in combination, the 
following will be considered as one disability: disabilities 
of one or both upper extremities or of one or both lower 
extremities, including the bilateral factor, if applicable; 
disabilities resulting from common etiology or a single 
accident; disabilities affecting a single body system; 
multiple injuries incurred in action; or, multiple 
disabilities incurred as a prisoner of war.  Therefore, the 
veteran does meet the minimum schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a) because all of his service-
connected disabilities resulted from the same motor vehicle 
accident in service.

However, the evidence of record does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
The Board does observe that the veteran has reported being 
unemployed.  However, the fact that the veteran is unemployed 
or has difficulty obtaining employment is not enough.  As 
noted above, the question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.

In this case, the evidence of record does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  In 
fact, the May 2007 VA examiner opined that the veteran was 
not unemployable as a result of his service-connected 
disabilities.  In particular, the examiner stated the veteran 
would be able to engage in any type of full-time employment 
considering his service-connected disabilities alone, as they 
were not of such severity to result in unemployability.  

The Board does observe that a June 1995 decision from the 
Social Security Administration (SSA) awarded the veteran 
disability benefits.  However, the Board notes that the 
criteria utilized by VA and the SSA in determining 
entitlement to disability benefits are not same, and a 
determination by SSA is not binding upon VA.  See, e.g., 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 
456, 461 (1992).  SSA is not limited in its review of matters 
concerning unemployability to consideration of only 
service-connected disabilities, and the law requires VA to 
make an independent analysis and determination.  VA is not 
able to consider all the disabilities from which the veteran 
suffers in determining unemployability.  See 38 C.F.R. § 
4.16(a).  In this case, the Board notes that the June 1995 
SSA decision contemplated the effect of nonservice-connected 
disorders, such as hypertension, obesity, degenerative joint 
disease of both knees, and a chronic lumbar strain, in 
rendering its determination.  As such, the evidence of record 
does not show the veteran to be unemployable due solely to 
his service-connected disabilities.  

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 80 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board notes that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2007) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the 
service-connected disabilities of the veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluations assigned to the veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, total rating 
for compensation based on individual unemployability due to 
service-connected disability is not warranted.  


ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


